Note by Miller, Judge: BobiNSON, Judge,

(concurring):

I question the correctness of this decision. Plaintiff was injured while at work on a car standing on a track at the repair shop, a part of the plant where he was employed to work. True, in this instance, plaintiff may have relied on the promise of a fellow servant to see to it that the engine was not shifted onto this track while he was at work there; but was defendant not negligent in not providing against such injuries by establishing proper rules and regulations for moving engines and cars on that track to avoid such accidents? A rule that engines and cars should not be thrown upon that track without proper signals or warnings would no doub't have avoided the injury of which plaintiff complains. I see little room for differentiating this case from Robinson v. City and Elm Grove Railroad Co., 71 W. Va. 423, 76 S. E. 851, recently decided. In that case defendant was held liable for injury to an employee for failure to so render his place of employment safe. The case is a close one I admit, but if uninfluenced by the opinion of my associates, I stood alone, I am inclined to think I would have reached a different conclusion.